Exhibit 10.1

 

ECHOSTAR CORPORATION

EXECUTIVE OFFICER OR DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (the “Agreement”) is entered into effective
as of [Grant Date] (the “Grant Date”), by and between EchoStar Corporation, a
Nevada corporation (the “Company”), and [Participant Name] (“Employee”).

 

RECITAL

 

WHEREAS, the Company, pursuant to its 2008 Stock Incentive Plan (as amended from
time to time, the “Plan”) desires to grant restricted stock units to Employee,
and Employee desires to accept such restricted stock units, each under the terms
and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                      Grant of Restricted Stock Units

 

The Company hereby grants to Employee, as of the Grant Date, [Number of RSUs
Granted] restricted stock units (hereinafter called the “Units”), each
representing the right to receive one share of the Class A Common Stock of the
Company, par value $0.001 per share (the “Common Shares”), upon vesting of that
Unit on the terms and conditions set forth in this Agreement.

 

2.                                      Duration and Vesting

 

(a)                                 [Subject to the terms and conditions set
forth in this Agreement, including, without limitation, payment of all
applicable withholding taxes, the Units shall vest in cumulative installments on
the following vesting dates (the “Vesting Dates”) as
follows:                   ]

 

or

 

[Subject to Section 2(f) and the terms and conditions set forth in this
Agreement, [performance vesting criteria permitted under the Plan].

 

Notwithstanding the foregoing vesting schedule, each corresponding increment of
the Units shall not vest unless and until the Company shall have achieved the
applicable [performance goal(s)], in each case as calculated in accordance with
Section 2(f) and subject to the terms and conditions set forth in this
Agreement, on or before [Date], respectively.]

 

No Common Shares shall be issued in exchange for any Unit until that Unit has
vested.

 

(b)                                 Except as permitted pursuant to the Plan,
(i) during the lifetime of Employee, the Common Shares issuable upon vesting of
the Units shall be issued only to Employee and the Units shall not be assignable
or transferable by Employee, other than by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order as defined by
the

 

--------------------------------------------------------------------------------


 

Internal Revenue Service Code of 1986, as amended, and regulations thereunder
(the “Code”), Title I of the Employee Retirement Income Security Act, or the
rules promulgated thereunder; and (ii) the Units may not be sold, assigned,
transferred or otherwise disposed of, or pledged, alienated, attached,
hypothecated, or otherwise encumbered in any manner (whether by operation of law
or otherwise), and will not be subject to execution, attachment or other
process.  Any purported sale, assignment, transfer, pledge, alienation,
attachment or encumbrance thereof shall be void and unenforceable against the
Company or any of its subsidiaries.  Any sale, assignment, transfer, pledge,
hypothecation or other disposition of the Units or any attempt to make any such
levy of execution, attachment or other encumbrance will cause the Units to
terminate immediately, unless the Board of Directors of the Company (the
“Board”), the Executive Compensation Committee of the Board (the “Committee”) or
the General Counsel of the Company, in their sole and absolute discretion for
any reason or no reason at any time and from time to time, specifically waives
applicability of this provision.

 

(c)                                  Notwithstanding any other provisions in
this Agreement, the Units shall expire, and no Common Shares will be issued in
exchange for any Units, on [Date of Expiration] (the “Expiration Date”).

 

(d)                                 The Company assumes no responsibility for
individual income taxes, penalties or interest related to the grant, vesting or
adjustment of any Unit, or the issuance of Common Shares in exchange for any
Unit or the subsequent disposition of any Common Shares issued in exchange for
any Unit. Employee should consult with Employee’s personal tax advisor regarding
the tax ramifications, if any, which result from the grant, vesting or
adjustment of any Unit or the issuance of Common Shares in exchange for any Unit
or any subsequent disposition thereof.  If, in the Company’s sole and absolute
discretion for any reason or no reason at any time and from time to time, it is
necessary or appropriate to collect or withhold federal, state or local taxes in
connection with the grant, vesting or adjustment of any portion of the Units or
the issuance of Common Shares in exchange for any Unit or any subsequent
disposition of Common Shares, the Company shall be entitled to require the
payment of such amounts as a condition to vesting.  Prior to any relevant
taxable or tax withholding event, as applicable, Employee shall pay or make
arrangements satisfactory to the Company to satisfy all withholding
obligations.  In furtherance and without limiting the generality of the
foregoing, Employee (on its own behalf and on behalf of each and every other
proper party as described in Section 2(b) and/or Section 3(c) of this Agreement)
hereby authorizes the Company, in its sole and absolute discretion for any
reason or no reason at any time and from time to time (including without
limitation, pursuant to the then-current procedures implemented by the Company’s
administrator for the Units (the “Administrator”), as such Administrator and
procedures are designated by the Company in its sole and absolute discretion for
any reason or no reason at any time and from time to time), to satisfy all
withholding and all other obligations with regard to any individual income
taxes, penalties or interest related to the grant, vesting or adjustment of any
Unit or the issuance of Common Shares in exchange for any Unit or any subsequent
disposition thereof by one or a combination of the following:

 

(i)             withholding from any wages or other cash compensation payable to
Employee by the Company;

 

(ii)          withholding Common Shares that are otherwise issuable upon vesting
of the Units;

 

(iii)       arranging for the sale of Common Shares that are otherwise issuable
upon vesting of the Units, including, without limitation, selling Common Shares
as part of a

 

2

--------------------------------------------------------------------------------


 

block trade with other employees under the Plan or otherwise; and/or

 

(iv)      withholding from the proceeds of the sale of Common Shares issued upon
vesting of the Units.

 

(e)                                  In considering the acceptance of the Units,
Employee understands, acknowledges, agrees and hereby stipulates that he or she
has used the same independent investment judgment that Employee would use in
making other investments in corporate securities.  Among other things, stock
prices will fluctuate over any reasonable period of time and the price of the
Common Shares may go down as well as up.  No guarantees are made as to the
future prospects of the Company or the Common Shares, or that any market for
sale of the Common Shares will exist in the future.  No representations are made
by the Company except as may be contained in any active registration statement
on file with the SEC relating to the Plan at the time of the applicable issuance
of the Units.

 

[(f)                               Provisions relating to the calculation of
performance criteria.]

 

3.                                      Effect of Termination of Employment;
Death or Disability; Demotion; Termination After Change in Control

 

(a)                                 In the event that Employee shall cease to be
employed by the Company or its direct or indirect subsidiaries, if any, for any
reason other than Employee’s serious misconduct or a violation of the covenants
set forth in Section 5 of this Agreement (as described in Section 3(b) of this
Agreement) or Employee’s death or disability (as described in Section 3(c) of
this Agreement), and Employee shall have vested Units for which Common Shares
have not yet been issued, Employee shall have the right to have such Common
Shares issued in exchange for such vested Units on the date of such cessation of
employment, but only to the extent of the full number of Common Shares issuable
upon such vested Units on the date of such cessation of employment, subject to
the condition that any portion of the Units not vested as of the date of such
cessation of employment shall terminate as of such cessation of employment and
no Common Shares shall be issued in exchange for any unvested Units following
the date of such cessation of employment, and that no portion of the Units shall
vest after the Expiration Date.  Retirement, whether or not pursuant to any
retirement or pension plan of the Company, shall be deemed to be a cessation of
employment for all purposes of this Agreement.  The termination of the Units by
reason of any such cessation of employment shall be without prejudice to any
right or remedy which the Company may have against the holder.

 

(b)                                 In the event that Employee shall cease to be
employed by the Company or its direct or indirect subsidiaries, if any, by
reason of Employee’s serious misconduct during the course of employment,
including without limitation wrongful appropriation of the Company’s funds,
theft of Company property or other reasons as determined by the Company, or in
the event that Employee violates the covenants set forth in Section 5 of this
Agreement, all Units shall be deemed to have terminated and no Common Shares
shall be issuable in connection therewith, as of the date of the misconduct or
violation.  The termination of the Units by reason of such cessation of
employment shall be without prejudice to any right or remedy which the Company
may have against the holder.

 

(c)                                  In the event that: (i) Employee shall die
while in the employ of the Company or its direct or indirect subsidiaries, if
any, or after cessation of employment for any reason other than serious
misconduct or violation of the covenants set forth in Section 5 of this
Agreement (as described in Section 3(b) of this Agreement); or (ii) employment
is terminated because Employee

 

3

--------------------------------------------------------------------------------


 

has become disabled (within the meaning of Section 22(e)(3) of the Code) while
in the employ of the Company or its direct or indirect subsidiaries, if any, and
Employee shall have vested Units for which Common Shares have not yet been
issued as of the date of such death or the date of cessation of employment for
such disability, then such Common Shares shall be issued to the personal
representatives or administrators, executor or guardians of Employee, as
applicable, or to any person or persons to whom the Units are transferred by
will or the applicable laws of descent and distribution, but only to the extent
of the full number of Common Shares issuable upon such vested Units on the date
of such death or the date of cessation of employment for such disability,
subject to the condition that any portion of the Units not vested on the date of
such death or such cessation of employment shall terminate as of the date of
such death or such cessation of employment and no Common Shares shall be issued
in exchange for any unvested Units following the date of such death or such
cessation of employment, and that no portion of the Units shall vest after the
Expiration Date. The termination of the Units by reason of such death or such
cessation of employment shall be without prejudice to any right or remedy which
the Company may have against the holder.

 

(d)                                 In the event that Employee is demoted (but
remains employed) by the Company or its direct and indirect subsidiaries, if
any, from Employee’s current level (e.g., chairman, chief executive officer,
president, executive vice president, senior vice president, vice president,
director, manager, or other level held by Employee on the date of this
Agreement), (i) if Employee shall have vested Units for which Common Shares have
not yet been issued as of the date of such demotion, then Employee shall have
the right to have such Common Shares issued in exchange for such vested Units,
but only to the extent of the full number of Common Shares issuable upon such
vested Units on the date of such demotion, subject to the condition that any
portion of the Units not vested as of the date of such demotion shall terminate
as of the date of such demotion and no Common Shares shall be issued in exchange
for any unvested Units following the date of such demotion, and that no portion
of the Units shall vest after the Expiration Date; and (ii) this Agreement,
including without limitation the covenants set forth in Section 5 of this
Agreement, shall otherwise continue in force, unless otherwise terminated.  The
termination of the Units by reason of such demotion shall be without prejudice
to any right or remedy which the Company may have against the holder.

 

(e)                                  In the event that (i) a Change in Control
occurs, and (ii) Employee is terminated by the Company (and not simultaneously
employed by the surviving entity — if not the Company — in the Change in
Control), for any reason other than for Cause, during the twenty-four (24) month
period following such Change in Control, then all Units not previously vested
shall immediately vest and Common Shares shall be issued in exchange for the
vested Units.

 

For the purpose of this subsection 3(e), the capitalized terms shall have the
following meanings: “Capital Stock” means any and all shares, interests,
participations, rights or other equivalents, however designated, of corporate
stock or partnership or membership interests, whether common or preferred.
“Cause” means: (i) the willful and continued failure of Employee to
substantially perform his duties consistent with past practices prior to the
Change in Control; (ii) any illegal conduct or gross misconduct which is
materially injurious to the Company or its affiliates; (iii) Employee has been
convicted of or pleaded guilty or nolo contendere to a felony or any crime
involving moral turpitude or dishonesty; or (iv) Employee has been convicted of
or pleaded guilty or nolo contendere to a felony, crime or engaged in conduct
which results in a prohibition on Employee from serving, for any period of time,
as an officer or director of a publicly-traded company by any federal, state or
other regulatory governing body (including without limitation, an exchange or
association such as NYSE or Nasdaq). “Change in Control” means: (i) a
transaction or a series of transactions the result of which is that any person
(other

 

4

--------------------------------------------------------------------------------


 

than the Principal or a Related Party) individually owns more than fifty percent
(50%) of the total Equity Interests of either (A) the Company or (B) the
surviving entity in any such transaction(s) or a controlling affiliate of such
surviving entity in such transaction(s); and (ii) the first day on which a
majority of the members of the Board of Directors of the Company are not
Continuing Directors. “Continuing Director” means, as of any date of
determination, any member of the Board of Directors of the Company who: (a) was
a member of such Board of Directors on the date of this Agreement; or (b) was
nominated for election or elected to such Board of Directors with the
affirmative vote of a majority of the Continuing Directors who were members of
such Board of Directors at the time of such nomination or election or was
nominated for election or elected by the Principal and his Related Parties.
“Equity Interest” means any Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock). “Principal” means Charles
W. Ergen. “Related Party” means, with respect to the Principal, (a) the spouse
and each immediate family member of the Principal; (b) each trust, corporation,
partnership or other entity of which the Principal beneficially holds an eighty
percent (80%) or more controlling interest; and (c) the Principal’s personal
representatives, administrators, executor, guardians, or any person(s) or
entity(ies) to which the Principal’s shares of the Company are transferred as a
result of a transfer by will or the applicable laws of descent and distribution
or pursuant to a qualified domestic relations order as defined by the Code,
Title I of the Employee Retirement Income Security Act, or the rules promulgated
thereunder.

 

4.                                      Manner of Issuance of Common Shares

 

(a)                                 The Common Shares issuable upon vesting of
the Units shall be issued only to Employee or other proper party as described in
Section 2(b), Section 3(c) and/or Section 4(c) of this Agreement, in whole
Common Shares upon meeting the applicable vesting requirements for the Units
represented by this Agreement and by following, prior to the Expiration Date,
the then-current procedures implemented by the Administrator, as such
Administrator and procedures are designated by the Company in its sole and
absolute discretion from time to time.

 

(b)                                 Unless notified by the Company or the
Administrator to the contrary, the Common Shares issuable upon the vesting of
the Units shall be issued on the date specified by the Company within five
(5) business days following the date that the General Counsel for the Company
determines that all requisite events to issuance of the Common Shares have been
properly completed.  The Company shall have no obligation to issue Common Shares
upon the vesting of the Units until it has confirmed to its satisfaction that
all events requisite for vesting of the Units and issuance of the Common Shares
have been accomplished.

 

(c)                                  The certificate or certificates for the
Common Shares, if any, which are issued pursuant to the vesting of the Units may
be registered only in the name of Employee (or if Employee so requests, jointly
in the name of Employee and with a member of Employee’s family, with the right
of survivorship, or in the event of the death of Employee, in the name of such
survivor of Employee as the person with the right to receive the Common Shares
issuable upon the vesting of the Units shall designate).

 

5.                                      Covenant Not to Compete;
Non-Solicitation; Protection of Confidential Information and Trade Secrets

 

(a)                                 Employee shall serve the Company and its
direct and indirect subsidiaries (collectively, the “Company” for purposes of
this Section 5), loyally and in good faith and use Employee’s best efforts to
promote the Company’s interests.  Employee hereby agrees not to

 

5

--------------------------------------------------------------------------------


 

compete with the Company, not to solicit employees of the Company, not to
solicit customers of the Company, and agrees to protect from disclosure
Confidential Information and Trade Secrets (as defined in Section 5(e) of this
Agreement), pursuant to the terms and conditions hereinafter set forth.

 

(e)                                  Non-Disclosure of Confidential Information
and Trade Secrets.  Employee further agrees to hold in a fiduciary capacity for
the benefit of the Company all proprietary and confidential information,
knowledge, ideas and data, including, without limitation, customer lists and the
Company’s trade secrets, products, processes and programs (“Confidential
Information and Trade Secrets”), relating in any way to the present or future
business or activities of the Company for as long as such Confidential
Information and Trade Secrets remain confidential.  Such Confidential
Information and Trade Secrets include but are not limited to: (i) the Company’s
financial and business information, such as capital structure, operating
results, strategies and plans for future business, pending projects and
proposals and potential acquisitions or divestitures; (ii) product and technical
information, such as product formulations, new and innovative product ideas,
proprietary credit scoring models and approaches, credit policies, new business
developments, plans, designs, compilation methods, processes, procedures,
program devices, data processing programs, software, software codes, hardware,
firmware and research and development products; (iii) marketing information,
such as new marketing ideas, mailing lists, the identity of the Company’s
customers and prospects, their names and addresses and sales and marketing
plans; (iv) information about the Company’s third-party agreements and any
confidential or protected information disclosed to the Company by a third-party;
(v) the Company’s suppliers, partners, customers and prospect lists; and
(vi) personnel information, such as the identity of the Company’s other
employees, their salaries, bonuses, benefits, skills, qualifications and
abilities.  For the avoidance of doubt and notwithstanding the foregoing, the
term “trade secrets” shall mean items of Confidential Information and Trade
Secrets that meet the requirements of the Uniform Trade Secrets Act, as adopted
in the state of Colorado and as amended from time to time.  All such
Confidential Information and Trade Secrets, together with all copies thereof and
notes and other references thereto, shall remain the sole property of the
Company.  This obligation of confidentiality is intended to supplement, and is
not intended to supersede or limit, the obligations of confidentiality Employee
has to the Company by agreement, law or otherwise.

 

(f)                                   Tolling.  Employee further agrees that,
while the duration of the covenants contained in this Section 5 will be
determined generally in accordance with the terms of each respective covenant,
if Employee violates or threatens to violate any of those covenants, Employee
agrees to an extension of the duration of such covenant on the same terms and
conditions for an additional period of time equal to the time that elapses from
the commencement of such violation or threat of violation to the later: of
(i) the termination of such violation or threat of violation; or (ii) the final
non-appealable resolution of any litigation or other legal proceeding stemming
from such violation.

 

(g)                                  No Waiver.  In addition to (and without
limitation of) the other terms and conditions of this Agreement, the failure of
the Company to insist upon strict performance of any provision of any agreement
between the Company, on the one hand, and another employee, on the other hand,
shall not be construed as a waiver of the Company’s right to insist upon strict
performance of each and every representation, warranty, covenant, duty and
obligation of Employee hereunder.  In addition to (and without limitation of)
the foregoing, the election of certain remedies by the Company with respect to
the breach or default by another employee of any agreement between the Company,
on the one hand, and such other employee, on the other hand, shall not be deemed
to prejudice any rights or remedies that the Company may have at law,

 

6

--------------------------------------------------------------------------------


 

in equity, under contract (including without limitation this Agreement) or
otherwise with respect to a similar or different breach or default hereunder by
Employee (all of which are hereby expressly reserved).

 

(h)                                 Severability.  Each of the covenants in this
Section 5 shall be construed as separable and divisible from every other such
covenant and the enforceability of any one such covenant shall not limit the
enforceability, in whole or in part, of any other such covenant.  In the event
that a court, arbitrator or other body of competent jurisdiction holds any
covenant in this Section 5 to be invalid, illegal, void or less than fully
enforceable as to time, scope or otherwise, the parties agree that such covenant
shall be construed by limiting and reducing it to the minimum extent necessary
to render such covenant valid, legal and enforceable while preserving the
enforceability of such covenant to the greatest extent permissible against
Employee; the remaining covenants of this Section 5 shall not be affected by
such alteration, and shall remain in full force and effect.

 

6.                                      Dispute Resolution; Arbitration

 

(a)                                 Employee and the Company agree that any
claim, controversy and/or dispute between them, arising out of, relating to, or
in connection with (1) Employee’s application for employment, employment and/or
termination of employment (collectively “Employment-Related Disputes”) and/or
(2) this Agreement (“Units Disputes”), whenever and wherever brought, shall be
resolved by arbitration.  Employee agrees that this agreement to arbitrate is
governed by the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., and is fully
enforceable.  For purposes of this Section 6, the Company shall be defined to
include its direct and indirect subsidiaries, and the employees, shareholders,
officers, and directors of all of the foregoing entities.

 

(b)                                 For Employment-Related Disputes,

 

(i)                                     the Company agrees to pay all of the
arbitrator’s and arbitration fees and expenses until otherwise ordered by the
arbitrator, except that the Company shall not be responsible for Employee’s
legal fees and costs, unless awarded to Employee by the arbitrator;

 

(ii)                                  the arbitration shall be governed by the
substantive law of the State of Colorado, without giving effect to choice of law
principles;

 

(iii)                               a single arbitrator engaged in the practice
of employment law from the American Arbitration Association (“AAA”) shall
conduct the arbitration of Employment-Related Disputes pursuant to the AAA’s
Employment Arbitration Rules and Procedures of 2009, without incorporation of
AAA’s Mediation Rules and Supplemental Rules for Class Arbitration, which the
parties hereby expressly disclaim (the “Rules”), which may be found at
http://www.adr.org;

 

(iv)                              the arbitrator shall have the authority to
hear and decide dispositive motions in the context of such arbitration, under
the guidelines and legal standards set forth in C.R.C.P. 12 and 56;

 

(v)                                 regardless of what the Rules state, all
arbitration proceedings, including without limitation hearings, discovery,
settlements and awards shall be confidential and the arbitration and any
hearings shall be held in the City

 

7

--------------------------------------------------------------------------------


 

and County of Denver, Colorado; and

 

(vi)                              the arbitrator’s decision shall be final and
binding, and judgment upon the arbitrator’s decision and/or award may be entered
in any court of competent jurisdiction.

 

(c)                                  For Units Disputes:

 

(i)                                     the Company agrees to pay all of the
arbitrator’s and arbitration fees and expenses until otherwise ordered by the
arbitrator, except that the Company shall not be responsible for Employee’s
legal fees and costs, unless awarded to Employee by the arbitrator;

 

(ii)                                  the arbitration shall be governed by the
substantive law of the State of Colorado, without giving effect to choice of law
principles;

 

(iii)                               a single arbitrator engaged in the practice
of commercial law from the AAA shall conduct the arbitration of Units Disputes
under the then-current AAA Commercial Dispute Resolution Procedures
(“Procedures”), without incorporation of the Rules, which may be found at
http://www.adr.org;

 

(iv)                              the arbitrator shall have the authority to
hear and decide dispositive motions in the context of such arbitration, under
the guidelines and legal standards set forth in C.R.C.P. 12 and 56;

 

(v)                                 regardless of what the Rules state, all
arbitration proceedings, including without limitation hearings, discovery,
settlements and awards shall be confidential and the arbitration and any
hearings shall be held in the City and County of Denver, Colorado; and

 

(vi)                              the arbitrator’s decision shall be final and
binding, and judgment upon the arbitrator’s decision and/or award may be entered
in any court of competent jurisdiction.

 

(d)                                 Notwithstanding the foregoing, this
agreement to arbitrate all Employment-Related Disputes and/or Units Disputes
shall not apply to Employee claims for statutory unemployment compensation
benefits, statutory worker’s compensation benefits, charges filed with the
National Labor Relations Board alleging violations of the National Labor
Relations Act, and claims for benefits from a Company-sponsored “employee
benefit plan,” as that term is defined in 29 U.S.C. §1002(3).

 

(e)                                  Notwithstanding the foregoing, the Company
shall have the right to seek any temporary restraining orders and/or preliminary
and/or permanent injunctions in a court of competent jurisdiction based on the
Company’s claims that Employee is violating the Company’s rights, and/or
breaching Employee’s duties and/or obligations, under this Agreement or under
any other agreement, at law or in equity regarding: (i) non-competition
agreements or obligations; (ii) non-solicitation agreements or obligations;
(iii) intellectual property, including without limitation copyrights, patent
rights, trade secrets and/or know-how; and/or (iv) confidential information. 
Employee agrees that the state and federal courts located in the City and County
of Denver, Colorado shall have exclusive subject matter and personal
jurisdiction to hear and decide any

 

8

--------------------------------------------------------------------------------


 

such action, and that any such court action shall be governed by the substantive
law of the State of Colorado, without giving effect to choice of law principles.
Employee irrevocably waives, to the fullest extent permitted by law, any and all
objections which he or she may now or hereafter have to the venue of any such
proceeding brought in any such court, including, without limitation, any claim
that such proceeding has been brought in an inconvenient forum.

 

(f)                                   The prevailing party in any arbitration or
court proceeding contemplated by this Section 6 shall be entitled to its, his,
or her reasonable attorneys’ fees and to reimbursement of costs of arbitrator’s
fees and reasonable arbitration expenses.  Nothing in this Agreement shall
require Employee to reimburse the Company for its attorneys’ fees and costs,
including arbitration fees and costs, incurred when the Company prevails in
defense of any statutory claim of unlawful discrimination, unless said claim
brought by Employee is frivolous, unreasonable or without foundation, or
Employee continues to prosecute a claim after the claim became frivolous,
unreasonable or without foundation.  In the event either party hereto files a
judicial or administrative action asserting claims subject to this arbitration
provision, and the other party successfully stays such action and/or compels
arbitration of the claims made in such an action, the party filing the
administrative or judicial action shall pay the other party’s attorneys’ fees
and costs incurred in obtaining a stay and/or compelling arbitration.

 

(g)                                  Each of the provisions of this Section 6
shall be construed as separable and divisible from every other such provision
and the enforceability of any one such provision shall not limit the
enforceability, in whole or in part, of any other such provision.  In the event
that a court, arbitrator or other body of competent jurisdiction holds any
provision of this Section 6 to be invalid, illegal, void or less than fully
enforceable as to time, scope or otherwise, the parties agree that such
provision shall be construed by limiting and reducing it to the minimum extent
necessary to render such provision valid, legal and enforceable while preserving
the enforceability of such provision to the greatest extent permissible; the
remaining provisions of this Section 6 shall not be affected by such alteration,
and shall remain in full force and effect.

 

(h)                                 This Agreement supersedes and renders void
any prior agreement(s) to arbitrate between Employee and the Company with
respect to the subject matter of this agreement to arbitrate, and there are no
agreements, verbal or written or otherwise, between the parties hereto regarding
arbitration of Employment-Related Disputes or Units Disputes other than as
expressly set forth in this Agreement.  In the event of any conflict or
inconsistency between any AAA rules and/or procedures and the terms and
conditions of this Agreement, the terms and conditions of this Agreement shall
control.

 

(i)                                     THE RIGHT TO A TRIAL, TO A TRIAL BY
JURY, AND TO COMMON LAW CLAIMS FOR PUNITIVE AND/OR EXEMPLARY DAMAGES ARE OF
VALUE AND ARE WAIVED PURSUANT TO THIS AGREEMENT.  Other than potential rights to
a trial, a jury trial, and common law claims for punitive and/or exemplary
damages, nothing in this agreement to arbitrate limits any statutory remedy to
which Employee may be entitled under law.

 

(j)                                    The parties acknowledge that this
agreement to arbitrate shall not alter the at-will nature of their employment
relationship MEANING THAT EMPLOYEE MAY TERMINATE EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY AND ITS DIRECT AND INDIRECT SUBSIDIARIES AT ANY TIME WITH OR WITHOUT
CAUSE, AND WITH OR WITHOUT NOTICE, AND THE COMPANY AND ITS DIRECT AND INDIRECT
SUBSIDIARIES RESERVE THE SAME RIGHTS TO TERMINATE EMPLOYEE’S EMPLOYMENT AND/OR
DEMOTE EMPLOYEE.

 

9

--------------------------------------------------------------------------------


 

7.                                      Miscellaneous

 

(a)                                 Units Subject to the Plan.  The Units are
issued pursuant to the Plan and are subject to its terms and conditions.  The
terms and conditions of the Plan are available for inspection during normal
business hours at the principal offices of the Company.  The Committee has final
authority to decide, interpret, determine and calculate any and all aspects of
the Plan in its sole and absolute discretion for any reason or no reason at any
time and from time to time.

 

(b)                                 No Right to Continued Employment; No Rights
as Shareholder. This Agreement shall not confer upon Employee any right with
respect to continuance of employment with the Company or any of its direct or
indirect subsidiaries, nor will it interfere in any way with the right of the
Company and its direct and indirect subsidiaries to terminate such employment or
to demote Employee for any reason or no reason at any time and from time to
time. Employee shall have none of the rights of a shareholder with respect to
Common Shares subject to the Units unless and until such Common Shares shall
have been issued to Employee in accordance with this Agreement and the Plan (as
evidenced by the records of the transfer agent of the Company).

 

(c)                                  Changes in Capital Structure.  If there
shall be any change in the Common Shares of the Company through merger,
consolidation, reorganization, recapitalization, dividend in the form of stock
(of whatever amount), stock split or other change in the corporate structure of
the Company, , then appropriate adjustments may be made by the Company, as
determined in the sole and absolute discretion of the Committee for any reason
or no reason at any time and from time to time, to all or any portion of the
Units that have not yet vested and been exchanged for Common Shares or have not
been terminated or expired, in order to prevent dilution or enlargement of
Employee’s rights under the Units. Such adjustments may include, where
appropriate, changes in the number of shares of Common Shares subject to the
outstanding Units. Notwithstanding the foregoing, no action that would modify
the treatment of the Units under the Code shall be effective unless agreed to in
writing by the Company and Employee.

 

(d)                                 Assigns and Successors.  This Agreement
shall inure to the benefit of the Company’s assigns and successors.

 

(e)                                  Compliance with Law; Legal Requirements. 
The Company shall at all times during the term of the Units reserve and keep
available such number of Common Shares as will be sufficient to satisfy the
requirements of this Agreement.  The vesting of the Units and the issuance of
any Common Shares in exchange for the Units shall only be effective at such time
that the issuance and sale of Common Shares prior or pursuant to such vesting
will not violate any state or federal securities or other laws.  The Company may
suspend Employee’s right to vesting of the Units and the issuance of any Common
Shares in exchange for the Units and shall not issue the Common Shares in
exchange for the Units unless it is satisfied in its judgment that the issuance
and sale of Common Shares will not violate any of the provisions of the
Securities Act of 1933, as amended (the “Securities Act”), the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), any rules or regulations
of the SEC promulgated thereunder, or the requirements of applicable state law
relating to authorization, issuance or sale of securities, or until there has
been compliance with the provisions of such acts, laws and rules.

 

If the Company in its sole and absolute discretion so elects, it may register
the Common Shares issuable upon the vesting of the Units under the Securities
Act, and list the Common Shares on any securities exchange.  In the absence of
such election, Employee understands that neither the Units nor the Common Shares
issuable upon the vesting of the Units thereof will be registered under the
Securities Act, or tradeable on any securities exchange, and Employee represents
that

 

10

--------------------------------------------------------------------------------


 

the Units are being acquired, and that such Common Shares which will be acquired
pursuant to the Units will be acquired, by Employee for investment and not with
a view to distribution thereof.

 

In the absence of an effective Registration Statement meeting the requirements
of the Securities Act, upon any sale or transfer of the Common Shares issued
pursuant to the Units, Employee shall deliver to the Company an opinion of
counsel satisfactory to the Company to the effect that the sale or transfer of
the Common Shares does not violate any provision of the Securities Act or the
Exchange Act.

 

Regardless of whether the offering and sale of the Common Shares have been
registered under the Securities Act, or have been registered or qualified under
the securities laws of any state, the Company in its sole and absolute
discretion for any reason or no reason at any time and from time to time may
impose restrictions upon the sale, pledge or other transfer of such Common
Shares (including the placement of appropriate legends on certificates or the
imposition of stop-transfer instructions) if, in the judgment of the Company,
such restrictions are necessary or desirable in order to achieve compliance with
the Securities Act, the Exchange Act, the securities laws of any state or any
other law.

 

(f)                                   Notice of Disposal of Common Shares;
Withholding.  If Employee shall dispose of any of the Common Shares of the
Company acquired by Employee pursuant to the Units within two (2) years from the
date the Units were granted or within one (1) year after the transfer of any
such shares to Employee upon the vesting of the Units, then, in order to provide
the Company with the opportunity to claim the benefit of any income tax
deduction (if any) which may be available to it under the circumstances,
Employee shall promptly notify the Company of the dates of acquisition and
disposition of such shares, the number of shares so disposed of, and the
consideration, if any, received for such shares.  In order to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as it deems appropriate to insure:  (i) notice to the Company of any
disposition of the Common Shares of the Company within the time periods
described above; and (ii) that, if necessary, all applicable federal or state
payroll, withholding, income or other taxes are withheld or collected from
Employee.

 

(g)                                  No Rights as Shareholder; Confidential
Treatment of Units.  The holder of the Units will not have any right to
dividends or any other right of a shareholder with respect to the Common Shares
subject to the Units unless and until such Common Shares shall have been issued
to Employee, upon the vesting of the Units and in accordance with this Agreement
and the Plan (as evidenced by the records of the transfer agent of the Company).

 

(h)                                 Confidentiality.  Employee agrees to treat
with confidentiality the existence, terms and conditions of the Units, and
agrees that failure to do so may result in immediate termination of the Units.

 

(i)                                     Obligations Unaffected.  Except as
expressly set forth to the contrary in Sections 6(e) and 6(h) of this Agreement,
the obligations of Employee under this Agreement shall be independent of, and
unaffected by, and shall not affect, other agreements, if any, binding Employee
which apply to Employee’s business activities during and/or subsequent to
Employee’s employment by the Company.

 

(j)                                    Survival.  Any provision of this
Agreement which logically would be expected to survive termination or
expiration, shall survive for a reasonable time period under the

 

11

--------------------------------------------------------------------------------


 

circumstances, whether or not specifically provided in this Agreement.  Except
as set forth to the contrary in Sections 3(d) and 5(b)(iv) of this Agreement,
the obligations under this Agreement also shall survive any changes made in the
future to the employment terms and conditions of Employee, including without
limitation changes in salary, benefits, bonus plans, job title and job
responsibilities.

 

(k)                                 Complete Agreement; No Waiver.  This
Agreement sets forth the entire, final and complete understanding between the
parties hereto relevant to the subject matter of this Agreement, and it
supersedes and replaces all previous understandings or agreements, written,
oral, or implied, relevant to the subject matter of this Agreement made or
existing before the date of this Agreement. Except as expressly provided by this
Agreement, no waiver or modification of any of the terms or conditions of this
Agreement shall be effective unless in writing and signed by both parties. The
failure of any party to insist upon strict performance of any provision of this
Agreement shall not be construed as a waiver of any subsequent breach of the
same or similar nature.

 

(l)                                     Severability.  Each provision of this
Agreement shall be construed as separable and divisible from every other
provision and the enforceability of any one provision shall not limit the
enforceability, in whole or in part, of any other provision.  Except as
otherwise set forth in Section 5(f) of this Agreement, in the event that a
court, arbitrator or other body of competent jurisdiction holds any provision of
this Agreement to be invalid, illegal, void or less than fully enforceable as to
time, scope or otherwise, the parties agree that such provision shall be
construed by limiting and reducing it to the minimum extent necessary to render
such provision valid, legal and enforceable while preserving to the greatest
extent permissible the original intent of the Parties; the remaining terms and
conditions of this Agreement shall not be affected by such alteration, and shall
remain in full force and effect.

 

(m)                             Summary Information.  In the event that the
Company provides Employee (or anyone acting on behalf of Employee) with summary
or other information concerning, including, or otherwise relating to Employee’s
rights or benefits under this Agreement (including without limitation the Units,
and any vesting thereof), such summary or other information shall in all cases
be qualified in its entirety by this Agreement and the Plan, unless it
explicitly states otherwise and is signed by an officer of the Company, shall
not constitute an amendment or other modification hereto.

 

(n)                                 Employee Acknowledgements

 

(i)                                     Employee understands, acknowledges,
agrees and hereby stipulates that he or she is executing this Agreement
voluntarily and without any duress or undue influence by the Company or anyone
else.

 

(ii)                                  Employee understands, acknowledges, agrees
and hereby stipulates that he or she has carefully read, considered and
understands all of the provisions of this Agreement and the Company’s policies
reflected in this Agreement.

 

(iii)                               Employee understands, acknowledges, agrees
and hereby stipulates that he or she has asked any questions needed for him or
her to understand the terms, consequences and binding effect of this Agreement
and Employee fully understands them, including that he or she is waiving the
right to a trial, a trial by jury, and common law claims for punitive and/or

 

12

--------------------------------------------------------------------------------


 

exemplary damages.

 

(iv)                              Employee understands, acknowledges, agrees and
hereby stipulates that he or she was provided an opportunity to seek the advice
of an attorney of his or her choice before signing this Agreement.

 

(v)                                 Employee understands, acknowledges, agrees
and hereby stipulates that the obligations and restrictions set forth in this
Agreement are consistent with Employee’s right to sell his or her labor, the
public’s interest in unimpeded trade, are fair and reasonable, and are no
broader than are reasonably required to protect the Company’s interests.

 

(vi)                              Employee understands, acknowledges, agrees and
hereby stipulates that it is the Company’s policy to seek legal recourse to the
fullest extent possible for breach of this Agreement.  Employee understands that
nothing in this Agreement shall be construed to prohibit the Company from
pursuing any other available remedies for such breach or threatened breach,
including the recovery of damages from Employee.  Employee further agrees that,
if he or she violates or threatens to violate this Agreement, it would be
difficult to determine the damages and lost profits which the Company would
suffer as a result of such breach including, but not limited to, losses
attributable to lost or misappropriated Confidential Information and Trade
Secrets and losses stemming from violations of the non-disclosure, non-compete
and non-solicitation obligations set forth above.  Accordingly, Employee agrees
that if he or she violates or threatens to violate this Agreement, then the
Company shall be entitled to an order for injunctive relief and/or for specific
performance, or their equivalent, in addition to money damages and any other
remedies otherwise available to it at law or equity.  Such injunctive relief
includes but is not limited to requirements that Employee take action or refrain
from taking action to avoid competing with the Company, to avoid soliciting the
Company’s employees or customers, to preserve the secrecy of Confidential
Information and Trade Secrets, to avoid conflicts of interest and to protect the
Company from irreparable harm.  Employee expressly agrees that the Company does
not need to post a bond to obtain an injunction and Employee waives the right to
require such a bond.

 

(o)                                 Notice.  All notices to the Company shall be
addressed to: EchoStar Corporation, 100 Inverness Terrace East, Englewood,
Colorado, 80112, Attn: Corporate Secretary, or to such other address or person
as the Company may notify Employee from time to time.  All notices to Employee
or other person or persons then entitled to the Common Shares relating to the
Units shall be addressed to Employee or such other person(s) at Employee’s
address on file with the Company, or to such other address as Employee or such
person(s) may notify the Company or its administrator for the Units in writing
from time to time.

 

13

--------------------------------------------------------------------------------


 

Upon Employee’s acceptance of the terms and conditions set forth in this
Agreement through the electronic grant process available through the
Administrator, this Agreement shall become effective between the parties as of
the date first written above.

 

ECHOSTAR CORPORATION

 

 

EMPLOYEE — [Participant Name]

Accepted on [Acceptance Date]

 

14

--------------------------------------------------------------------------------


 

2008 STOCK INCENTIVE PLAN

 

Explanation of Beneficiary Designation

 

The 2008 Stock Incentive Plan provides that although common shares issuable upon
vesting of a restricted stock unit are able to be issued during Employee’s
lifetime only to him or her, common shares issuable upon vesting of a restricted
stock unit may be issued after the death of any Employee (if the restricted
stock unit was vested and not otherwise terminated prior to such death) to the
person whom Employee shall have designated as beneficiary or, if no designation
has been made, to the person to whom Employee’s rights shall have passed by will
or the laws of descent and distribution.  (Note: A restricted stock unit is not
otherwise assignable or transferable.)

 

The right to designate beneficiaries could provide certain advantages including
avoidance of probate (and attendant costs) with respect to receipt of Common
Shares issued in exchange for the Units.  Since the individual circumstances of
each Employee differ, however, and since the Company cannot warrant the validity
or effect of such a designation of beneficiary, it is recommended that you
consult your personal tax or other advisor(s) before making any decision,
particularly if you propose to designate a trust as beneficiary.

 

If more than one beneficiary is named, the beneficiaries shall share equally in
the rights unless otherwise stated above. Please designate a beneficiary or
beneficiaries by following the procedures specified by the Administrator, as
such Administrator and procedures are designated by the Company in its sole and
absolute discretion for any reason or no reason at any time and from time to
time.  Please note that your decision thereon will apply only to the Units
evidenced by the accompanying Restricted Stock Unit Agreement and only until you
receive the Common Shares issuable upon vesting of such Units.  It does not
apply to any future grants of Units since a separate election is made with
respect to each grant of Units that may be granted.  If you wish to change a
beneficiary for any grant of Units, please contact the Administrator.

 

Unless otherwise expressly provided, if any designated beneficiary predeceases
Employee, any rights shall pass equally to the remaining designated
beneficiary(ies), if any, who survive Employee, but if no designated beneficiary
survives Employee, any rights shall pass to Employee’s estate. The designation
herein is subject to all the terms and conditions of the Plan and all applicable
laws, rules and regulations.  In addition, the Company may require an indemnity
and/or other assurances from the beneficiary(ies) or successor(s) in connection
with the exercise of any rights by such beneficiary(ies) or successor(s) under
the Units.

 

Capitalized terms not otherwise defined in this Explanation of Beneficiary
Designation shall have the meaning given to such terms in the accompanying
Agreement.

 

15

--------------------------------------------------------------------------------